
	

115 HR 5789 RH: To amend title XIX of the Social Security Act to provide for Medicaid coverage protections for pregnant and post-partum women while receiving inpatient treatment for a substance use disorder, and for other purposes.
U.S. House of Representatives
2018-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 565
		115th CONGRESS2d Session
		H. R. 5789
		[Report No. 115–730]
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2018
			Mr. Foster (for himself and Mr. Guthrie) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		June 12, 2018Additional sponsors: Mrs. Blackburn, Mr. Walden, and Ms. Herrera Beutler
			June 12, 2018
			Reported with amendments, committed to the Committee of the Whole House on the State of the Union,
			 and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on May 15, 2018
		
		
			
		
		A BILL
		To amend title XIX of the Social Security Act to provide for Medicaid coverage protections for
			 pregnant and post-partum women while receiving inpatient treatment for a
			 substance use disorder, and for other purposes.
	
	
		1.Guidance to improve care for infants with neonatal abstinence syndrome and their mothers; GAO study
			 on gaps in Medicaid coverage for pregnant and postpartum women with
			 substance use disorder
 (a)GuidanceNot later than one year after the date of the enactment of this Act, the Secretary of Health and Human Services shall issue guidance to improve care for infants with neonatal abstinence syndrome and their mothers. Such guidance shall include—
 (1)the types of services, including post-discharge services and parenting supports, for mothers and fathers of babies with neonatal abstinence syndrome that States may cover under the Medicaid program under title XIX of the Social Security Act;
 (2)best practices from States with respect to innovative or evidenced-based payment models that focus on prevention, screening, treatment, plans of safe care, and post-discharge services for mothers and fathers with substance use disorders and babies with neonatal abstinence syndrome that improve care and clinical outcomes;
 (3)recommendations for States on available financing options under the Medicaid program under title XIX of such Act and under the Children’s Health Insurance Program under title XXI of such Act for Children’s Health Insurance Program Health Services Initiative funds for parents with substance use disorders, infants with neonatal abstinence syndrome, and home visiting services; and
 (4)guidance and technical assistance to State Medicaid agencies regarding additional flexibilities and incentives related to screening, prevention, and post-discharge services, including parenting supports, under contracts with medicaid managed care organizations.
 (b)GAO studyNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall conduct a study, and submit to Congress a report, addressing gaps in coverage for pregnant women with substance use disorder under the Medicaid program under title XIX of the Social Security Act, and gaps in coverage for postpartum women with substance use disorder who had coverage during their pregnancy under the Medicaid program under such title.
			Amend the title so as to read: A bill to require the Secretary of Health and Human Services to issue guidance to improve care for
			 infants with neonatal abstinence syndrome and their mothers, and require
			 the Comptroller General of the United States to conduct a study on gaps in
			 Medicaid coverage for pregnant and postpartum women with substance use
			 disorder..
	
		June 12, 2018
		Reported with amendments, committed to the Committee of the Whole House on the State of the Union,
			 and ordered to be printed
